

SEPARATION AGREEMENT
This Separation Agreement (the “Agreement”), dated October 30, 2018, is by and
between Gary Jacob (“Executive”) and Synergy Pharmaceuticals Inc., a Delaware
corporation (the “Company”).
WHEREAS, Executive’s status as an employee of the Company will end effective on
October 31, 2018 (the “Termination Date”); and
WHEREAS, Executive and the Company desire to assure a smooth and effective
transition of Executive’s duties and to wind-up their employment relationship
amicably; and
WHEREAS, the payments and benefits being made available to Executive pursuant to
this Agreement are intended to satisfy all outstanding obligations under that
certain Executive Employment Agreement, dated May 11, 2009, between Executive
and the Company, as amended on February 10, 2010, May 2, 2011, December 28,
2012, January 7, 2015, December 29, 2016, November 7, 2017 and December 18,
2017, (the “Employment Agreement”) and to settle any and all other obligations
owed by the Company to the Executive.
NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, Executive and the Company, intending to be legally bound,
hereby agree as follows:
1. Termination Date. Executive acknowledges that his status as an employee,
officer and director (and as a member of each committee of the Board of
Directors) of the Company and each of its subsidiaries will end on the
Termination Date. From the date hereof until the Termination Date, Executive
shall remain employed by the Company pursuant to the terms of the Employment
Agreement. Executive understands that as a condition to receiving the Severance
Benefits (as defined below), he must execute the General Release attached hereto
as Exhibit A (the “General Release”) within twenty-one (21) days after the
Termination Date and not revoke the General Release during the seven (7) day
period after Executive signs the General Release. The General Release will
become effective on the eighth (8th) day after Executive signs the General
Release, so long as it has not been revoked by Executive before that date (the
“Effective Date”). Executive and the Company agree that Executive shall resign
as a member of the Company’s Board of Directors (the “Board”) and each committee
thereof effective as of the Termination Date.
2. Separation Payments and Benefits. Without admission of any liability, fact or
claim, the Company hereby agrees, subject to Executive’s timely execution and
non-revocation of the General Release and Executive’s compliance with
Executive’s obligations pursuant to this Agreement, the General Release and the
Surviving Restrictive Covenants (as defined below), to provide Executive the
severance payments and benefits set forth below in this Section 2 (collectively,
the “Severance Benefits”):
(a) Severance Payment. The Company shall pay Executive a lump sum cash payment
of $648,900 (the “Severance Payment”). The Severance Payment

SMRH:227903548.2 
1
12454925.6.TAX  

   

--------------------------------------------------------------------------------



shall be paid in a lump sum within ten (10) business days after Executive
executes the General Release, properly delivers it to the Company and the
General Release becomes irrevocable.
(b) Benefits Coverage; Indemnification. If Executive is enrolled in the
Company’s group medical, vision and/or dental plans on the Termination Date,
Executive may elect to continue Executive’s participation and that of
Executive’s eligible dependents in those plans for a period of time under COBRA.
Executive may make such an election whether or not Executive accepts this
Agreement. However, if Executive accepts this Agreement and Executive timely
elects to continue Executive’s participation and/or that of Executive’s eligible
dependents in such plans, the Company will pay the full premium cost of
Executive’s and his dependents’ COBRA continuation coverage until December 31,
2019. If the Company’s contributions end before Executive’s entitlement to
coverage under COBRA concludes, Executive may continue such coverage by paying
the full premium cost himself. Notwithstanding the foregoing, in the event that
the Company’s payment of the COBRA premium contributions as described under this
Section 2(b), would subject the Company to any tax or penalty under the Patient
Protection and Affordable Care Act (as amended from time to time, the “ACA”) or
Section 105(h) of the Internal Revenue Code of 1986, as amended (the “Code”), or
applicable regulations or guidance issued under the ACA or Code Section 105(h),
Executive and the Company agree to work together in good faith to restructure
such benefit in a manner that complies with or is exempt from Code Section 409A.
The Company agrees to provide D&O coverage for the Executive under the Company’s
D&O policy (with coverage no less favorable than the coverage provided for the
Company’s then existing directors and officers) for a period of six (6) years
following the Termination Date
(c) Equity Awards. Any unvested stock options granted to Executive by the
Company will accelerate and become fully vested and exercisable as of the
Termination Date and each stock option granted to Executive by the Company
(including, without limitation, such stock options that receive accelerated
vesting under this Section 2(c)) shall remain exercisable for the remainder of
its term (assuming no termination of employment occurred).
(d) 2018 Bonus. Executive shall receive a bonus for the 2018 fiscal year in the
same manner and in the same amount as if he remained employed by the Company
through the date of payment, but pro-rated based on the number of days he was
employed by the Company during the 2018 fiscal year in relation to the number of
days in the 2018 fiscal year. Any such bonus shall be paid to Executive in a
lump sum cash payment on the first payroll date in April 2019.
(e) Taxes; Tax Payments. Executive understands and agrees that all payments
under this Agreement will be subject to appropriate tax withholding and other
deductions, as and to the extent required by law.


SMRH:227903548.2 
2
12454925.6.TAX  

   

--------------------------------------------------------------------------------



(f) Sole Separation Benefit. Executive agrees that the payments and benefits
provided in Section 2 of this Agreement are not required under the Company’s
normal policies and procedures and are provided solely in connection with this
Agreement. Executive further acknowledges and agrees that the payments and
benefits referenced in Section 2 of this Agreement constitute adequate and
valuable consideration, in and of themselves, for the promises contained in this
Agreement and the General Release.
(g) Continued Obligations. Executive acknowledges and agrees that Executive
shall continue to be subject to, and abide by, Section 2 (Confidential
Information) and Section 3 (Non-Competition; Non-Solicitation) of the Employment
Agreement and the terms of the Nondisclosure and Assignment of Inventions
Agreement executed by Executive on ________ and attached hereto as Exhibit B.
(such provisions are collectively referred to herein as the “Surviving
Restrictive Covenants”), which shall continue to apply and remain in full force
and effect. If the Company believes that Executive has breached any provision of
this Agreement, the General Release or the Surviving Restrictive Covenants, then
it shall provide Executive with written notice of such alleged breach within 30
days after it has knowledge of the occurrence thereof and shall provide
Executive with 30 days to cure such alleged breach (any breach so cured shall
not be deemed a breach of this Agreement, the General Release or any of the
Surviving Restrictive Covenants). If the Executive so breaches this Agreement or
any of the Surviving Restrictive Covenants, and fails to cure said breach as
provided in the immediately preceding sentence after the required notice by the
Company, the Company shall have no further obligation to provide any Severance
Benefits. The Company acknowledges and agrees that it is not aware of any breach
by Executive of any of the Surviving Restrictive Covenants or any provision of
this Agreement. Notwithstanding the foregoing, pursuant to 18 U.S.C. 1833(b),
Executive shall not be held criminally or civilly liable under any Federal or
State trade secret law for the disclosure of a trade secret that (A) is made (i)
in confidence to a Federal, State, or local government official, either directly
or indirectly, or to an attorney; and (ii) solely for the purpose of reporting
or investigating a suspected violation of law; or (B) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal. Further, if Executive files a lawsuit for retaliation by the Company
or its affiliates for reporting a suspected violation of law, he may disclose
the trade secret to his attorney and use the trade secret information in the
court proceeding, if Executive (A) files any document containing the trade
secret under seal; and (B) does not disclose the trade secret, except pursuant
to court order.
3. Certain Additional Surviving Rights. Notwithstanding anything contained in
this Agreement or the General Release to the contrary, (i) Executive’s rights
under Section 1.5(e) of the Employment Agreement remain in full force and effect
to the extent they become applicable and (ii) Executive shall remain eligible to
receive a Realization Bonus (as defined in the Employment Agreement) pursuant to
Section 1.5(b) of the Employment Agreement in accordance with the terms thereof
following the parties’ execution of this Agreement (provided that, Executive’s
termination of employment shall be treated as a termination of employment by

SMRH:227903548.2 
3
12454925.6.TAX  

   

--------------------------------------------------------------------------------



the Company without Cause (as defined in the Employment Agreement), and
accordingly, Section 1.5(b)(vi) of the Employment Agreement shall not be
applicable).
4. Full Payment; Termination of Employment Agreement. Other than as set forth in
Sections 2 and 3 above, Section 8 below or in the General Release, Executive
shall not be entitled to any other payments including but not limited to
bonuses, commissions, or other cash or non-cash awards, penalties, interest or
attorneys’ fees from the Company or any of its subsidiaries; provided, however,
that to the extent unpaid as of the Termination Date, the Company shall pay the
Compensation Payment (as defined in the Employment Agreement) to Executive as
provided in Section 4.1 of the Employment Agreement. On the Termination Date all
provisions of the Employment Agreement, other than as specifically provided for
herein, the Surviving Provisions and Section 7 of the Employment Agreement,
shall terminate and Executive shall have no further rights thereunder.
5. Transition; Cooperation; Transfer of Company Property; Non-Disparagement.
Executive further agrees that:
(a) Transition. Executive acknowledges and agrees that Executive shall
collaborate with the Company in the development and issuance of any internal or
external communications made by the Company addressing Executive’s separation
pursuant to this Agreement.
(b) Cooperation. Commencing on the date hereof and continuing during the forty
eight (48) month period immediately after the Termination Date (the “Cooperation
Period”), Executive agrees to reasonably cooperate with the Company in its
efforts to prosecute or defend itself against any claim, suit, demand or cause
of action (not brought by the Company against Executive or by Executive against
the Company) about which Executive has knowledge. Notwithstanding the
immediately preceding sentence, following the Termination Date, (a) the Company
shall provide Executive with advance written notice of such required cooperation
within a reasonable period of time prior to the date on which such cooperation
will be required, (b) such cooperation shall not create a conflict with any of
Executive’s obligations or duties to his then current employer, (c) such
cooperation shall be provided at reasonable times and locations, (d) the
Executive shall report to, and take direction from, only the Company’s Chief
Executive Officer in providing the cooperation described herein, (e) the Company
shall reimburse Executive (in compliance with Code Section 409A) for all
reasonable expenses incurred by him in complying with this Section 5(b), subject
to appropriate itemization and substantiation of such expenses.
(c) Return of Company Property. Executive shall on or before the date that is
ten (10) days following the Termination Date, return to the Company all written
Confidential Information (as defined in the Employment Agreement) in Executive’s
possession (including, but not limited to, Company-provided credit cards,
building or office access cards, keys, computer or other business equipment,
manuals, files, documents, records, software, employee database and other data),
and that Executive will not retain any copies, compilations, extracts, excerpts,
abstracts, summaries or other notes

SMRH:227903548.2 
4
12454925.6.TAX  

   

--------------------------------------------------------------------------------



of any such manuals, files, documents, records, software, customer or employee
database or other data files, memoranda, records, and other documents, and any
other physical or personal property which are the property of the Company and
which Executive had in Executive’s possession, custody or control, including any
computers, cellular phones, tablets, PDAs or similar business equipment;
provided, however, that if Executive has inadvertently retained non-material
Confidential Information or property of the Company (“Covered Information”), it
shall not be a breach of this Agreement or any of the Surviving Provisions if
(i) promptly after becoming aware of his possession of such Covered Information
Executive returns it to the Company, (ii) Executive has not disclosed such
Covered Information in violation of the Surviving Provisions, and (iii) no loss
or damage that is more than de minimis has been caused to the Company as a
result of Executive’s retention of such Covered Information. Notwithstanding
this Section 5(c), the Company may provide Executive with Confidential
Information and Company property in connection with his obligations under
Section 5(b) hereof and Executive acknowledges and agrees that he shall return
all such Confidential Information and Company property (including his laptop)
within ten (10) days after the end of Executive’s obligations under Section 5(b)
hereof or such earlier date as is requested reasonably in advance in writing by
the Company (with the same procedures to apply regarding the inadvertent
retention of Covered Information as set forth in the immediately preceding
sentence)
(d) Mutual Non-Disparagement. From and after the date of this Agreement, the
Executive shall not make any public or private statement (whether orally, in
writing, via electronic transmission, or otherwise) that disparage, denigrate or
malign the Company, in any case, in a manner that would be reasonably expected
to be materially harmful to the Company. From and after the date of this
Agreement, the Company shall cause each of the members of the Board and each of
the Company’s senior executive officers not to, and shall not make any official
press releases that disparage, denigrate or malign the Executive, in any case,
in a manner that would be reasonably expected to be materially harmful to the
Executive. The foregoing limitations in this Section 5(d) shall not be violated
by truthful statements made (i) to any governmental authority or (ii) which are
in response to legal process, required governmental testimony or filings, or
administrative or arbitral proceedings (including, without limitation,
depositions in connection with such proceedings).
6. Governing Law. This Agreement shall be construed and enforced in accordance
with, and the rights of the parties hereunder shall be governed by, the laws of
New York, without regard to any principles of conflicts of laws.
7. Section 409A. It is intended that each installment of the payments provided
hereunder constitute separate “payments” for purposes of Treasury Regulation
Section 1.409A-2(b)(2)(i). To the extent that any provision of this Agreement is
ambiguous as to its compliance with Code Section 409A, the provision will be
read in such a manner so that all payments hereunder comply with Code Section
409A. To the extent any expense reimbursement or the provision of any in-kind
benefit under this Agreement is determined to be subject to Code

SMRH:227903548.2 
5
12454925.6.TAX  

   

--------------------------------------------------------------------------------



Section 409A, the amount of any such expenses eligible for reimbursement, or the
provision of any in-kind benefit, in one calendar year shall not affect the
expenses eligible for reimbursement, or the amount of in-kind benefits to be
provided, in any other calendar year (except for any lifetime or other aggregate
limitation applicable to medical expenses), in no event shall any expenses be
reimbursed after the last day of the calendar year immediately following the
calendar year in which Executive incurred such expenses, and in no event shall
any right to reimbursement or the provision of any in-kind benefit be subject to
liquidation or exchange for another benefit. For purposes of Code Section 409A,
Executive’s right to receive any installment payments pursuant to this Agreement
shall be treated as a right to receive a series of separate and distinct
payments. Whenever a payment under this Agreement specifies a payment period
with reference to a number of days, the actual date of payment within the
specified period shall be within the sole discretion of the Company.
8. Miscellaneous. This Agreement, together with the General Release, the
Surviving Provisions and Section 7 of the Employment Agreement, is the entire
agreement between the parties with regard to the subject matter hereof.
Executive and the Company acknowledge that there are no other agreements,
written, oral or implied regarding such subject matter, and that neither the
Company nor Executive may rely on any prior negotiations, discussions,
representations or agreements regarding the subject matter hereof. Whenever
possible, each provision of this Agreement shall be interpreted in a manner as
to be effective and valid under applicable law, but if any provision shall be
held to be prohibited or invalid under applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity, without
invalidating or affecting the remainder of such provision or any of the
remaining provisions of this Agreement. The Company represents that the Board of
Directors of the Company has duly and validly authorized this Agreement. This
Agreement may be modified only in writing, and such writing must be signed by
both Executive and the Company and recited that it is intended to modify this
Agreement. Within 10 days after the Company’s receipt of substantiation of
expenses, the Company shall pay to Dechert LLP up to $10,000 of legal fees
incurred by Executive to Dechert LLP in connection with the negotiation and
execution of this Agreement and the General Release.
(signature page follows)


SMRH:227903548.2 
6
12454925.6.TAX  

   

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed and delivered as of the dates indicated below.

EXECUTIVE
/s/ Gary Jacob
Gary Jacob
Date: October 30, 2018
COMPANY




/s/ Troy Hamilton
Name: Troy Hamilton
Title: CEO
Date: October 30, 2018





SMRH:227903548.2 
7
12454925.6.TAX  

   

--------------------------------------------------------------------------------



EXHIBIT A


GENERAL RELEASE
1. As a material inducement for Synergy Pharmaceuticals, Inc. (the “Company”) to
enter into the Separation Agreement between the Company and Gary Jacob
(“Executive”), dated as of October 30, 2018 (the “Separation Agreement”) and
provide Executive with the Severance Benefits, Executive knowingly and
voluntarily waives and releases all rights and claims, known and unknown, which
Executive may have against the Company or any of its respective subsidiaries,
affiliates or successors, or any of their current or former officers, directors,
managers, employees, agents, insurance carriers, auditors, accountants,
attorneys or representatives (collectively, the “Releasees”), including any and
all charges, complaints, claims, liabilities, obligations, promises, agreements,
contracts, controversies, damages, actions, causes of action, suits, rights,
demands, costs, losses, debts and expenses of any kind. This includes, but is
not limited to, any claim to any equity-based or similar type of award or
incentive with respect to the Releasees, including any claim for benefits under
any stock option or other equity-based incentive plan of the Releasees (or any
related agreement, arrangement or understanding with any Releasee); any claim to
accelerated vesting or post-termination or severance benefits or payments that
are or may become payable under any plan, arrangement, policy and agreement
between Executive and the Company, including, without limitation, the Employment
Agreement (as defined in the Separation Agreement), each stock option agreement
entered into between Executive and the Company and any agreement or policy with
the Company under which Executive benefits, and any claims for employment
discrimination, harassment, wrongful termination, constructive termination,
violation of public policy, breach of any express or implied contract, breach of
any implied covenant, fraud, intentional or negligent misrepresentation,
emotional distress, defamation, or any other claims, actual or potential, which
in any way arise from or are related to Executive’s relationship with the
Company, including, without limitation, relating to Executive’s compensation,
the termination of the employment relationship, or any other conduct of the
Company occurring prior to the execution of this General Release. This also
includes a release of any claims under any federal, state or local laws or
regulations, including, but not limited to Title VII of the Civil Rights Act of
1964, as amended, 42 U.S.C. § 2000, et seq.; Americans with Disabilities Act, as
amended, 42 U.S.C. § 12101 et seq.; the Rehabilitation Act of 1973, as amended,
29 U.S.C. § 701 et seq.; Age Discrimination in Employment Act, as amended, 29
U.S.C. § 621, et seq.; Civil Rights Act of 1866, and Civil Rights Act of 1991;
42 U.S.C. § 1981, et seq.; Equal Pay Act, as amended, 29 U.S.C. § 206(d);
regulations of the Office of Federal Contract Compliance, 41 C.F.R. Section 60,
et seq.; The Family and Medical Leave Act, as amended, 29 U.S.C. § 2601 et seq.;
the Fair Labor Standards Act of 1938, as amended, 29 U.S.C. § 201 et seq.; the
Executive Retirement Income Security Act, as amended, 29 U.S.C. § 1001 et seq.;
the Worker Adjustment and Retraining Notification Act, as amended, 29 U.S.C.
§ 2101 et seq.; the Federal False Claims Act, as amended, 31 U.S.C. §§ 3729 et
seq.; the Dodd-Frank Wall Street Reform and Consumer Protection Act; the
Sarbanes-Oxley Act of 2002, the New York State Human Rights Law, the New York
City Human Rights Law, the New York Labor Law, the New York Wage Theft
Prevention Act, the Pennsylvania Human Relations Act, Pennsylvania Minimum Wage
Act of

SMRH:227903548.2 
8
12454925.6.TAX  

   

--------------------------------------------------------------------------------



1968, Pennsylvania Wage Payment and Collection Law, Pennsylvania Whistleblower
Law; and any other federal, state or local laws of similar effect.
Notwithstanding the generality of the foregoing, Executive does not release any
claims which Executive may have to the following (collectively, the “Unreleased
Claims”): (i) claims for unemployment compensation or any state disability
insurance benefits pursuant to the terms of applicable state law, (ii)
Executive’s right to continued participation in the Company’s group benefit
plans pursuant to the terms and conditions of COBRA, (iii) Executive’s right to
any payments and benefits under the Separation Agreement (including, without
limitation, any of the payments and benefits set forth in Sections 2 and 3
thereof), (iv) Executive’s right to vested benefits under the benefit plans of
any Releasee, (v) Executive’s right to indemnification under the Separation
Agreement or pursuant to Section 7 of the Employment Agreement, or (vi)
Executive’s right to bring to the attention of the Equal Employment Opportunity
Commission claims of discrimination; provided, however, that Executive does
release Executive’s right to secure any damages for alleged discriminatory
treatment. The matters that are the subject of the releases referred to above
(and, for the avoidance of doubt, excluding any Unreleased Claims) shall be
referred to collectively as the “Released Matters.”
2. Executive warrants and represents that (a) Executive has not filed or
authorized the filing of any complaints, charges or lawsuits against the Company
with any governmental agency or court regarding any claims released in this
General Release, and that if, unbeknownst to Executive, such a complaint, charge
or lawsuit has been filed on Executive’s behalf, Executive will immediately
cause it to be withdrawn and dismissed, (b) Executive has reported all hours
worked as of the date of this General Release and has been paid all
compensation, wages, bonuses, commissions, and/or benefits to which Executive
may be entitled and no other compensation, wages, bonuses, commissions and/or
benefits are due to Executive, except as provided in this General Release
(including any Unreleased Claim) or the Separation Agreement, (c) Executive has
no known workplace injuries or occupational diseases and has been provided
and/or has not been denied any leave requested under the Family and Medical
Leave Act or any state law counterpart, (d) the execution, delivery and
performance of this General Release by Executive does not and will not conflict
with, breach, violate or cause a default under any agreement, contract or
instrument to which Executive is a party or any judgment, order or decree to
which Executive is subject, (e) Executive is executing this General Release
voluntarily and without any duress or undue influence on the part or behalf of
the Company, with full understanding of the terms and consequences, and (f) upon
the execution and delivery of this General Release by the Executive, this
General Release will be a valid and binding obligation of Executive, enforceable
in accordance with its terms. 
3. Executive understands and acknowledges that:
(a) This General Release constitutes a voluntary waiver of any and all rights
and claims Executive has against the Releases, or any of them, as of the date
Executive executes this General Release, for claims arising under the Age
Discrimination in Employment Act, 29 U.S.C. 621, et seq.


SMRH:227903548.2 
9
12454925.6.TAX  

   

--------------------------------------------------------------------------------



(b) Executive has waived rights or claims pursuant to this General Release and
in exchange for consideration, the value of which exceeds payment or
remuneration to which Executive was already entitled.
(c) Executive is hereby advised to consult with an attorney of Executive’s
choosing concerning this General Release prior to executing it.
(d) Executive has been afforded a period of twenty-one (21) days to consider the
terms of this General Release and in the event Executive should decide to
execute this General Release in fewer than twenty-one (21) days, Executive has
done so with the express understanding that Executive has been given and
declined the opportunity to consider this General Release for a full twenty-one
(21) days, and waives the balance of the twenty-one (21) day period.
(e) Executive may revoke this General Release at any time during the seven (7)
days following the date of execution of this General Release, and this General
Release shall not become effective or enforceable until such revocation period
has expired. Executive understands that if Executive does not sign this General
Release or Executive signs and subsequently revokes this General Release before
it becomes effective, Executive shall not be entitled to any of the Severance
Benefits.
* * * * *

EXECUTIVE
 
Gary Jacob
Date: November 1, 2018







SMRH:227903548.2 
10
12454925.6.TAX  

   

--------------------------------------------------------------------------------



EXHIBIT B
NONDISCLOSURE AND ASSIGNMENT OF INVENTIONS AGREEMENT





SMRH:227903548.2 
11
12454925.6.TAX  

   